Exhibit 10.10

AMENDED AND RESTATED

SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

FOR EDWARD J. MERRITT

THIS AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT (the
“Agreement”) is dated July 28, 2014 by and between East Boston Savings Bank, a
corporation organized and existing under the laws of the Commonwealth of
Massachusetts (the “Bank” or “Employer”) and Edward J. Merritt (the
“Executive”). This Agreement is effective as of January 5, 2010.

WITNESSETH

WHEREAS, the Executive originally entered into a supplemental executive
retirement agreement with Meridian Interstate Bancorp, Inc., a Massachusetts
corporation, effective as of January 5, 2010, which was the date Mt. Washington
Cooperative Bank (“MWCB”) merged into the Bank (the “Merger Effective Time”);
and

WHEREAS, in connection with the conversion of Meridian Financial Services,
Incorporated (the “MHC”) from the mutual holding company to the stock holding
company form of organization, the Bank desires to amend and restate the Prior
Agreement in order to remove any reference to the MHC structure and to make
certain other changes; and

WHEREAS, the Executive has agreed to such amendment and restatement of the Prior
Agreement; and

WHEREAS, the Board of Directors of the Bank and the Executive believe it is in
the best interests of the Bank to enter into the Agreement in order to reinforce
and reward the Executive for his service and dedication to the continued success
of the Bank.

NOW, THEREFORE, in consideration of the premises and the mutual promises of the
parties hereto, the parties agree as follows:

PURPOSE

The purpose of this Agreement is to provide the Executive with supplemental
retirement benefits in order to provide him with a reasonable level of
retirement income which will assist him in maintaining an appropriate standard
of living in retirement. An integral part of the Agreement is to encourage and
induce the Executive to remain as a full-time executive officer of the Bank
until he attains the retirement age of sixty-five (65) and to recognize his
service to the Bank. The parties intend that this Agreement shall at all times
be characterized as a “top hat” plan of deferred compensation maintained for the
Executive who is a highly compensated employee, as described under Sections
201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act
of 1974 (the “ERISA”), and the Agreement shall at all times satisfy Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and as enacted
under the American Jobs Creation Act of 2004. The provisions of the Agreement
shall be construed to effectuate such intentions. The Agreement shall be
unfunded for tax purposes and for purposes of Title I of ERISA.



--------------------------------------------------------------------------------

1. Establishment of Accumulation Account. An Accumulation Account shall be
maintained on the books of the Employer for the Executive with respect to this
Agreement. The Accumulation Account shall be utilized solely as a device for the
measurement and determination of the benefits, if any, payable to the Executive
pursuant to this Agreement. The Executive will be one-hundred percent
(100%) vested in the Accumulation Account at all times. The amount of the
Accumulation Account as of the Merger Effective Time shall equal the amount
accrued under the MWCB SERP for GAAP purposes as of the Merger Effective Time
(the “GAAP Accrual”).

2. Annual Credits to Accumulation Account. Commencing as of the Merger Effective
Time and ending on the date of termination of the Executive’s employment, the
Board of Directors of the Bank shall credit the Executive’s Accumulation Account
with an amount equal to $50,000 (which is the amount equal to the product of
(i) 1/15, times (ii) $750,000) for each full calendar year of Executive’s
employment, and for each partial calendar year of Executive’s employment, a pro
rated amount determined by dividing the number of days during such year prior to
termination of Executive’s employment by 365, and multiplying such quotient by
$50,000. The Accumulation Account shall be credited as of each December 31st,
and in the event the Executive terminates employment prior to December 31st, his
pro rated amount for the year of termination of service will be credited to his
Accumulation Account within thirty days after termination of his employment. The
Executive may not make any contributions under this Agreement.

 

  3. Maximum Amount Credited to Accumulation Account. All amounts credited to
the Accumulation Account shall not exceed the GAAP Accrual plus $750,000. No
further additions to the Accumulation Account will be made when, and if, a total
of $750,000 has been credited to the Accumulation Account after the Merger
Effective Time, excluding the GAAP Accrual.

 

  4. Payment upon Separation from Service.

(a) Upon a Separation from Service prior to the attainment of age sixty (60),
the Accumulation Account shall be paid to the Executive in one hundred and
twenty (120) equal monthly installments with interest equal to the one-year
Treasury bill as of the date of the Separation of Service, with the first
payment commencing on the first day of the month following the lapse of six
months after such Separation from Service. In the event of the Executive’s death
after such Separation from Service but prior to the completion of the one
hundred and twenty (120) installment payments described above, an amount equal
to the aggregate remaining unpaid installments shall be paid to the Executive’s
beneficiary (or estate, if there is no beneficiary) in a single lump sum payment
on the first day of the month following the occurrence of his death.

(b) Upon a Separation from Service on or after the attainment of age sixty (60),
the Accumulation Account shall be paid in the form of a single-life annuity
(subject to Section 18),

 

2



--------------------------------------------------------------------------------

with such payments to be made in equal monthly installments (1/12th of the
annual annuity benefit) until the death of the Executive, with the first payment
commencing on the first day of the month following the lapse of six months after
such Separation from Service. The value of such single-life annuity shall be the
actuarial equivalent of the Accumulation Account calculated in a manner that is
no less favorable to the Executive (or his beneficiary) than would be determined
using the interest rates, mortality tables and other assumptions expressed in
Section 417(e) of the Code.

(c) For purposes hereof, Separation from Service shall mean a termination of the
Executive’s services (whether as an employee or as an independent contractor) to
the Company and the Bank for any reason other than Disability or death. Whether
a Separation from Service has occurred shall be determined in accordance with
the requirements of Section 409A of the Code based on whether the facts and
circumstances indicate that the Company, the Bank and the Executive reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the Executive would perform after such date
(whether as an employee or as an independent contractor) would permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding thirty-six (36) month period.

5. Payment upon Disability; Death.

(a) Upon the Disability of the Executive, which causes a Separation from
Service, the Accumulation Account shall be paid in the form of a single-life
annuity (calculated pursuant to Section 4(b) above, and subject to Section 18),
with such payments to be made in equal monthly installments (1/12th of the
annual annuity benefit) until the death of the Executive, with the first payment
commencing on the first day of the month following the Disability.

(b) Upon the death of the Executive (i) while actively employed by the Bank, or
(ii) after a Separation from Service to which Section 4(b) applies, but prior to
the Insured’s receipt of the first installment payment under such Section 4(b),
the Accumulation Account shall be paid to the Executive’s beneficiary in a
single lump sum payment on the first day of the month following the occurrence
of death.

(c) For purposes hereof, Disability shall mean an Executive (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months; or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Bank (or would have received
such benefits if the Executive was eligible to participate in such plan). If any
question shall arise as to whether during any period the Executive is Disabled,
the Executive may, and at the request of the Bank shall, submit to the Bank a
certification in reasonable detail by a physician selected by the Bank to whom
the Executive or the Executive’s guardian has no reasonable objection as to
whether the Executive is so Disabled, and such certification shall for the
purposes of this Agreement be conclusive of the issue. The physician

 

3



--------------------------------------------------------------------------------

shall be board-certified in the area of medicine applicable to the particular
disability involved. The Executive shall cooperate with any reasonable request
of the physician in connection with such certification. If such question shall
arise and the Executive shall fail to submit such certification (unless the
failure results from matters beyond the control of the Executive), the Bank’s
determination will determine the issue of whether the Executive is Disabled.

 

  6. Payment upon Termination of the Executive Without Cause or by the Executive
for Good Reason in connection with a Change in Control.

(a) Notwithstanding anything in the Agreement to the contrary, in the event the
Executive’s employment shall be terminated by the Bank (which termination shall
constitute a Separation from Service), or its successor, without Cause, as
provided in Section 6(b), or by the Executive for Good Reason, as provided in
Section 6(c), concurrently with or within one (1) year of a Change in Control,
as defined in Section 6(d), and ending one year after consummation of such
Change in Control, the Executive’s Accumulation Account shall equal the GAAP
Accrual plus $750,000 and shall be paid in a single lump sum payment to the
Executive on the first day of the month following the lapse of six months after
such Separation from Service.

(b) Termination by the Bank without Cause. The Executive’s employment may be
terminated by the Bank, or its successor, without Cause (which, for purposes of
clarification, shall not include a termination of Executive’s employment under
this Agreement due to Executive’s death or Disability) upon written notice to
the Executive. A determination of whether the Executive’s employment shall be
terminated without Cause will be made solely by the Executive Committee of the
Board of Directors.

(c) Termination by the Executive for Good Reason. The Executive’s employment may
be terminated by the Executive by written notice to the Board of Directors
within sixty (60) days following an event constituting “Good Reason.” The
Executive’s termination of employment shall become effective on the thirty-first
(31st) day following such notice, provided the Bank, or its successor, has not
remedied the condition giving rise to the event of “Good Reason.” For purposes
of this Agreement, “Good Reason” shall mean:

(i) a material diminution or other substantial adverse change, not consented to
by Executive, in the nature or scope of the Executive’s responsibilities or
authorities as set forth in the employment agreement between the Executive and
the Bank, including a change in the Executive’s line of reporting so that he no
longer reports directly to the Bank’s Chief Executive Officer;

(ii) the assignment to Executive of any duties materially inconsistent with
Executive’s position, including any material change in status or duties,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and that is remedied by the Bank reasonably promptly after
receipt of notice thereof given by the Executive;

(iii) a material reduction in the Executive’s base salary except for
across-the-board reductions similarly affecting all or substantially all
officers;

 

4



--------------------------------------------------------------------------------

(iv) involuntary relocation of the Bank’s offices in which the Executive is
principally employed by more than 10 miles; or

(v) failure of the Bank to comply with material terms of this Agreement.

(d) For purposes hereof, “Change in Control” shall mean a change in the
ownership of Meridian Bancorp, Inc., a Maryland corporation (the “Company”), or
the Bank, a change in the effective control of the Company or the Bank or a
change in the ownership of a substantial portion of the assets of the Company or
the Bank, in each case as provided under Section 409A of the Code and the
regulations thereunder.

7. Designation of Beneficiary. The Executive may from time to time, by providing
a written notification to the Employer, designate any person or persons (who may
be designated concurrently, contingently or successively), his estate or any
trust or trusts created by him to receive benefits which are payable under this
Agreement. Each beneficiary designation shall revoke all prior designations and
will be effective only when filed in writing with the Employer’s Compensation
Committee, or any successor thereto (the “Committee”). If the Executive fails to
designate a beneficiary or if a beneficiary dies before the date of the
Executive’s death and no contingent beneficiary has been designated, then the
benefits which are payable as aforesaid shall be paid to his estate. If benefits
to be paid to a beneficiary commence and such beneficiary dies before all
benefits to which such beneficiary is entitled have been paid, the remaining
benefits shall be paid to the successive beneficiary or beneficiaries designated
by the Executive, if any, and if none to the estate of such beneficiary.

8. Claims Procedure. The Executive or his designated beneficiary or
beneficiaries may make a claim for benefits under this Agreement by filing a
written request with the Committee. If a claim is wholly or partially denied,
the Committee shall furnish the claimant with written notice setting forth in a
manner calculated to be understood by the claimant;

(a) the specific reason or reasons for the denial;

(b) specific reference to the pertinent provisions of this Agreement on which
the denial is based;

(c) a description of any additional material or information necessary for the
claimant to perfect his claim and an explanation why such material or
information is necessary; and

(d) appropriate information as to the steps to be taken if the claimant wishes
to submit his claim for review.

Such notice shall be furnished to the claimant within ninety (90) days after the
receipt of his claim, unless special circumstances require an extension of time
for processing his claim. If an extension of time for processing is required,
the Committee shall, prior to the termination of the initial ninety (90) day
period, furnish the claimant with written notice indicating the special
circumstances requiring an extension and the date by which the Committee expects
to render its decision. In no event shall an extension exceed a period of ninety
(90) days from the end of the initial ninety (90) day period.

 

5



--------------------------------------------------------------------------------

A claimant may request the Committee to review a denied claim. Such request
shall be in writing and must be delivered to the Committee within sixty
(60) days after receipt by the claimant of written notification of denial of
claim. A claimant or his duly authorized representative may:

(a) review pertinent documents, and

(b) submit issues and comments in writing.

The Committee shall notify the claimant of its decision on review not later than
sixty (60) days after receipt of a request for review, unless special
circumstances require an extension of time for processing, in which case a
decision shall be rendered as soon as possible, but not later than one hundred
twenty (120) days after receipt of a request for review. If an extension of time
for review is required because of special circumstances, written notice of the
extension must be furnished to the claimant prior to the commencement of the
extension. The Committee’s decision on the review shall be in writing and shall
include specific reasons for the decision, as well as specific references to the
pertinent provisions of this Agreement on which the decision is based.

9. Statement of Accumulation Account. Within 90 days after the close of each
calendar year, the Committee shall submit to the Executive a statement in such
form as the Committee deems desirable setting forth the balance as of the last
day of the calendar year in the Accumulation Account maintained for the
Executive.

10. Withholding. To the extent required by the law in effect at the time payment
of the Accumulation Account is made, the Bank shall withhold from such payment
any taxes or other amounts required by law to be withheld.

11. Unsecured Promise. Nothing contained in this Agreement shall create or
require the Employer to create a trust of any kind to fund the benefits payable
hereunder. To the extent that the Executive or any other person acquires a right
to receive payments from the Employer, such individual shall at all times remain
an unsecured general creditor of the Employer.

12. Assignment. The right of the Executive or any other person to the payment of
benefits under this Agreement shall not be subject to alienation, assignment,
garnishment, attachment, execution or levy of any kind, and any attempt to cause
such benefits to be so subjected shall not be recognized by the Employer.

13. Employment. Nothing contained herein shall be construed to grant the
Executive the right to be retained in the employ of the Employer or any other
rights or interests other than those specifically set forth.

 

6



--------------------------------------------------------------------------------

14. Amendment, Suspension or Termination. This Agreement shall be binding upon
and inure to the benefit of the Employer and the Executive. The Employer shall
have the right to suspend, terminate or amend this Agreement only with the
mutual consent of the Executive; provided, however, no such suspension,
termination or amendment shall adversely affect the rights of the Executive or
any beneficiary to the funds and benefits which have accrued as of the date of
such action.

15. Successors. This Agreement shall be binding upon and inure to the benefit of
the Employer, its successors and assigns and the Executive and his heirs,
executors, administrators, and legal representatives.

16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts.

17. Entire Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof, and supersedes in its entirety
any and all understandings or representations relating to the subject matter
hereof, including the MWCB SERP and the Prior Agreement.

18. Alternate Form of Annuity. For purposes of Sections 4(b) or 5(a), the
Executive may, upon request made prior to commencement of payment of the
benefit, elect to have the Accumulation Account paid in the form of a joint and
50% survivor annuity or a joint and 100% survivor annuity rather than a
single-life annuity, provided that such alternate form of annuity is the
actuarial equivalent of the annuity described in Section 4(b), for purposes of
Section 409A of the Code and Reg. 1.409A-2(b)(2)(ii).

The remainder of this page has been intentionally left blank

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

EAST BOSTON SAVINGS BANK By:  

/s/ Richard J. Gavegnano

  Richard J. Gavegnano   President and Chief Executive Officer EXECUTIVE By:  

/s/ Edward J. Merritt

  Edward J. Merritt

This SERP is joined in by Meridian Bancorp, Inc. for purposes of fulfilling the
obligations of the Bank under the SERP.

 

MERIDIAN BANCORP, INC. By:  

/s/ Richard J. Gavegnano

Richard J. Gavegnano President and Chief Executive Officer